Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 1 of 49 Page ID #:1474



 1   Dan Stormer, Esq. [S.B. # 101967]
     Brian Olney, Esq. [S.B. #298089]
 2   HADSELL STORMER RENICK & DAI LLP
     128 N. Fair Oaks Avenue
 3   Pasadena, California 91103
     Telephone: (626) 585-9600
 4   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 5           bolney@hadsellstormer.com
 6
     Attorneys for Plaintiffs
 7
     [Additional Counsel continued on next page]
 8
 9                          UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
10
     KARLA GARCIA ARANDA, an                       Case No.: 19-cv-01770-RGK (RAO)
11   individual; ALFREDO ARANDA, an                [Assigned to the Honorable R. Gary
     individual; and Minor Plaintiff B.A., by      Klausner– Courtroom 850]
12   and through his Guardian ad Litem, Karla
     Garcia Aranda,                                SECOND AMENDED COMPLAINT
13                                                 FOR DAMAGES
                       Plaintiffs,                   1. Violation of Civil Rights 42 U.S.C.
14                                                       § 1983 (Fourth Amendment)
            v.
15                                                   2. Violation of Civil Rights 42 U.S.C.
     COUNTY OF LOS ANGELES, a public                     § 1983 (Municipal Liability - Monell)
16   entity, LOS ANGELES DEPARTMENT
     OF CHILDREN AND FAMILY                          3. Violation of Civil Rights 42 U.S.C.
17   SERVICES, a subdivision of the County               § 1983 (Fourteenth Amendment)
     of Los Angeles; RUBEN JIMENEZ, an             (Supplemental Jurisdiction)
18   individual; MELISSA RAMIREZ, an
     individual; LYDIA BUENO, an                     4. Negligence (Cal. Civ. Code §§ 1714
19   individual; ALEXANDRA RONCES, an                    and 3333)
     individual; GLADYS ESCOBEDO, an                 5. Negligence Per Se
20   individual; EVITA SALAS, an individual,
     ANTONIA LOPEZ, an individual;                   6. Violation of Mandatory Duty
21   RACHEL SIMONS, an individual;                   7. Bane Act (Cal. Civ. Code. § 52.1)
     GLORIA MEJIA, an individual;                   DEMAND FOR JURY TRIAL
22   STEPHANIE MORALES, an individual;
     LAURA LUNA, an individual; SANDRA             Complaint filed:         August 15, 2018
23   JIMENEZ, an individual; OFFICER               Trial Date:              March 31, 2020
     PACHECO, an individual; OFFICER
24   ESPINOZA, an individual, and DOES 1-
     10,
25
                      Defendants.
26
27
28
     SECOND AMENDED COMPLAINT
Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 2 of 49 Page ID #:1475



 1   [Additional Counsel continued from previous page]
 2
     Olu K. Orange, Esq. (SBN 213653)
 3   o.orange@orangelawoffices.com
     ORANGE LAW OFFICES, P.C.
 4   3435 Wilshire Boulevard, Suite 2910
     Los Angeles, California 90010
 5   TEL: (213) 736-9900
     FAX: (213) 417-8800
 6
 7   Rachel Steinback, Esq. (SBN 310700)
     LAW OFFICE OF RACHEL STEINBACK
 8   P.O. Box 291253
     Los Angeles, CA 90029
 9   Telephone: (213) 537-5370
     Facsimile: (213) 232-4003
10   Email: steinbacklaw@gmail.com
11
     Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     SECOND AMENDED COMPLAINT
Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 3 of 49 Page ID #:1476



 1         COME NOW PLAINTIFFS, Minor Plaintiff B.A., by and through his Guardian
 2   ad Litem, Karla Garcia Aranda; and KARLA GARCIA ARANDA (“Karla”), and
 3   ALFREDO ARANDA (“Alfredo”) (B.A., Karla, Alfredo collectively, "Plaintiffs") and
 4   hereby allege as follows:
 5                               JURISDICTION AND VENUE
 6         1.     Plaintiffs bring this case pursuant to 42 U.S.C. §§ 1983, 1988. Jurisdiction
 7   is based upon 28 U.S.C. §§ 1331, 1343 (1–4). Supplemental jurisdiction exists over the
 8   state claims and Defendants pursuant to 28 U.S.C. § 1367. Plaintiffs have satisfied the
 9   Tort Claims Act as to California state law claims made herein.
10         2.     The claims alleged herein arose from events or omissions that occurred in
11   the County of Los Angeles. Therefore, venue lies in the Central District of California
12   pursuant to 28 U.S.C. § 1391(b)(2).
13                                           PARTIES
14         3.     At all times relevant herein, Plaintiffs were residents of Los Angeles
15   County, California. Plaintiff Karla Garcia Aranda is the mother of minor Plaintiff B.A.
16   Plaintiff Alfredo Aranda is B.A.’s father. At the time of the incidents giving rise to the
17   causes of action began, B.A. was the age of eleven years old.
18         4.     Plaintiffs are informed, believe, and thereupon allege that Defendant
19   COUNTY OF LOS ANGELES (“Defendant County”) is a duly constituted
20   governmental entity in the State of California, and is, or was, the employer of all
21   individually named Defendants including, but not limited to, those who are sued in their
22   individual and official capacities, as well as one, or all, of Defendant DOES 1 through
23   10.
24         5.     The identities, capacities, and/or or nature of involvement of Defendant
25   DOES 1 through 10 (“Doe Defendants”) are presently unknown to Plaintiffs. Plaintiffs
26   therefore sue such persons using “Does” as fictitiously-named defendants. Plaintiffs are
27   informed, believe, and thereupon allege that there is likely to be evidentiary support to
28   prove that each Doe Defendant was involved in some manner and legally responsible for

      SECOND AMENDED COMPLAINT                     -1-
Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 4 of 49 Page ID #:1477



 1   the acts, omissions, and/or breaches of duty alleged below. Plaintiffs will amend the
 2   Complaint to name the Doe Defendants upon learning their true identities and roles in
 3   the actions complained of herein.
 4         6.     All of the facts, acts, omissions, events, and circumstances herein
 5   mentioned and described occurred in the County of Los Angeles, State of California, and
 6   the corporate and/or entity Defendants, and each of them, are residents of the County of
 7   Los Angeles, State of California, and/or have their principal place of business in said
 8   County and State, and/or are doing business in said County and State.
 9         7.     Plaintiffs are informed, believe, and thereupon allege that all Does were
10   employed by Defendant County and were, at all times relevant and material to this
11   Complaint, acting within the course and scope of their employment duties for Defendant
12   County, and under color of law. Plaintiffs are informed, believe, and thereupon allege
13   that each of the individual Defendants’ acts were known to, discovered by, approved by,
14   and/or ratified by Defendant County, by and through their policy makers, decision
15   makers, officials, officers, and/or supervisors and applicable Doe Defendants.
16         8.     Plaintiffs are informed, believe, and thereupon allege that all Defendants
17   employed by Doe Defendants, at all times relevant and material to this Complaint, were
18   acting within the course and scope of their employment duties for Doe Defendants,
19   under color of law. Plaintiffs are informed, believe, and thereupon allege that each of the
20   individual Defendants’ acts were known to, discovered by, approved by, and/or ratified
21   by Doe Defendants, by and through policy makers, decision makers, and/or supervisors,
22   including applicable Doe Defendants.
23         9.     Plaintiffs are informed, believe, and thereupon allege that officials,
24   supervisors, policy makers, and other individuals with the authority to set or modify
25   municipal and/or departmental policy, de jure or de facto, of Defendant County and/or
26   Doe Defendants, participated in, approved of, ratified, and/or failed to prevent the acts
27   by individually named defendants and Doe Defendants of which Plaintiffs complain
28   herein.

     SECOND AMENDED COMPLAINT                      -2-
Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 5 of 49 Page ID #:1478



 1         10.    Plaintiffs are informed, believe, and thereupon allege that at all times herein
 2   mentioned, each of the Defendants—including officials, supervisors, watch
 3   commanders, and other policy makers from Defendant County and/or Doe Defendants
 4   and their agents—was the agent, employee, or co-conspirator of one other, some, or all
 5   of their Co-Defendants. Plaintiffs are informed, believe, and thereupon allege that
 6   individually named defendants and each of the Doe Defendants, acting individually
 7   and/or in concert with each other, engaged in a common plan to wrongfully deprive
 8   Plaintiffs, and each of them, of their respective rights to privacy, familial association,
 9   security in person and effects, freedom from unreasonable seizures, and due process of
10   law, among others described herein. In doing each and all of the things herein
11   mentioned, or neglecting or intentionally failing to rectify said misconduct, each and all
12   Defendants were acting pursuant to a de facto policy and within the scope of such
13   agency, employment, and conspiracy and with full permission, knowledge, approval,
14   ratification, and support of each other.
15         11.    At all times relevant herein, Defendant COUNTY OF LOS ANGELES,
16   DEPARTMENT OF CHILDREN AND FAMILY SERVICES ("DCFS") was and is a
17   subdivision or entity of the COUNTY OF LOS ANGELES.
18         12.    At all times relevant herein, Defendant social worker, RUBEN JIMENEZ,
19   ("CSW JIMENEZ") was an individual residing, on information and belief, in the County
20   of Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting
21   under color of law and within the course and scope of his employment, and driven by
22   COUNTY'S official policies and practices.
23         13.    At all times relevant herein, Defendant social worker ILANA LARA
24   ("CSW LARA") was an individual residing, on information and belief, in the County of
25   Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting under
26   color of law and within the course and scope of her employment, and driven by
27   COUNTY'S official policies and practices.
28         14.    At all times relevant herein, Defendant social worker MELISSA RAMIREZ

      SECOND AMENDED COMPLAINT                      -3-
Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 6 of 49 Page ID #:1479



 1   ("CSW RAMIREZ") was an individual residing, on information and belief, in the
 2   County of Los Angeles, and an officer, agent and employee of COUNTY and DCFS,
 3   acting under color of law and within the course and scope of her employment, and
 4   driven by COUNTY'S official policies and practices.
 5         15.   At all times relevant herein, Defendant social worker LYDIA BUENO
 6   ("CSW BUENO") was an individual residing, on information and belief, in the County
 7   of Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting
 8   under color of law and within the course and scope of her employment, and driven by
 9   COUNTY'S official policies and practices.
10         16.   At all times relevant herein, Defendant social worker ALEXANDRA
11   RONCES ("CSW RONCES") was an individual residing, on information and belief, in
12   the County of Los Angeles, and an officer, agent and employee of COUNTY and DCFS,
13   acting under color of law and within the course and scope of her employment, and
14   driven by COUNTY'S official policies and practices.
15         17.   At all times relevant herein, Defendant social worker GLADYS
16   ESCOBEDO ("CSW ESCOBEDO") was an individual residing, on information and
17   belief, in the County of Los Angeles, and an officer, agent and employee of COUNTY
18   and DCFS, acting under color of law and within the course and scope of her
19   employment, and driven by COUNTY'S official policies and practices.
20         18.   At all times relevant herein, Defendant social worker EVITA SALAS
21   ("CSW SALAS") was an individual residing, on information and belief, in the County of
22   Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting under
23   color of law and within the course and scope of her employment, and driven by
24   COUNTY'S official policies and practices.
25         19.   At all times relevant herein, Defendant social worker ANTONIA LOPEZ
26   ("CSW LOPEZ") was an individual residing, on information and belief, in the County of
27   Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting under
28   color of law and within the course and scope of her employment, and driven by

     SECOND AMENDED COMPLAINT                    -4-
Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 7 of 49 Page ID #:1480



 1   COUNTY'S official policies and practices.
 2         20.   At all times relevant herein, Defendant social worker RACHEL SIMONS
 3   ("CSW SIMONS") was an individual residing, on information and belief, in the County
 4   of Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting
 5   under color of law and within the course and scope of her employment, and driven by
 6   COUNTY'S official policies and practices.
 7         21.   At all times relevant herein, Defendant social worker GLORIA MEJIA
 8   ("CSW MEJIA") was an individual residing, on information and belief, in the County of
 9   Los Angeles, and an officer, agent and employee of COUNTY and DCFS, acting under
10   color of law and within the course and scope of her employment, and driven by
11   COUNTY'S official policies and practices.
12         22.   At all times relevant herein, Defendant social worker STEPHANIE
13   MORALES ("CSW MORALES") was an individual residing, on information and belief,
14   in the County of Los Angeles, and an officer, agent and employee of COUNTY and
15   DCFS, acting under color of law and within the course and scope of her employment,
16   and driven by COUNTY'S official policies and practices.
17         23.   At all times relevant herein, Defendant social worker LAURA LUNA
18   ("CSW LUNA") was an individual residing, on information and belief, in the County of
19   Los Angeles, and an officer, agent and SUPERVISING employee of COUNTY and
20   DCFS, acting under color of law and within the course and scope of her employment,
21   and driven by COUNTY'S official policies and practices.
22         24.   At all times relevant herein, Defendant social worker SANDRA JIMENEZ
23   ("CSW S. JIMENEZ") was an individual residing, on information and belief, in the
24   County of Los Angeles, and an officer, agent and employee of COUNTY and DCFS,
25   acting under color of law and within the course and scope of her employment, and
26   driven by COUNTY'S official policies and practices.
27         25.   At all times relevant herein, Defendant Sheriff PACHECO ("OFFICER
28   PACHECO") was an individual residing, on information and belief, in the County of Los

     SECOND AMENDED COMPLAINT                    -5-
Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 8 of 49 Page ID #:1481



 1   Angeles, and an officer, agent and employee of COUNTY, the Sheriffs' Department,
 2   acting under color of law and within the course and scope of his employment.
 3         26.    At all times relevant herein, Defendant Sheriff ESPINOZA ("OFFICER
 4   ESPINOZA") was an individual residing, on information and belief, in the County of
 5   Los Angeles, and an officer, agent and employee of COUNTY, the Sheriffs' Department,
 6   acting under color of law and within the course and scope of his employment.
 7         27.    As a result of the acts and omissions alleged herein, Minor Plaintiff B.A.
 8   suffered physical abuse, neglect, PTSD, anxiety, fear, hopelessness, depression, forced
 9   separation, inability to focus and concentrate, trouble sleeping, severe and profound
10   emotional and mental distress.
11         28.    As a result of the acts and omissions alleged herein, Plaintiff Karla Garcia
12   Aranda suffered forced separation, PTSD, anxiety, fear, hopelessness, depression,
13   inability to focus and concentrate, trouble sleeping, severe and profound emotional and
14   mental distress.
15         29.    As a result of the acts and omissions alleged herein, Plaintiff Alfredo
16   Aranda suffered forced separation, PTSD, anxiety, fear, hopelessness, depression,
17   inability to focus and concentrate, trouble sleeping, severe and profound emotional and
18   mental distress.
19         30.    Minor Plaintiff B.A. presented his Tort Claim on 1-16-18 and Amended
20   Tort Claim on 1-31-18 within one year of release to Plaintiff Karla Garcia's custody on
21   10-9-2017. His cause of action accrued on 10-9-2017, under Government Code Section
22   911.4 (c) (2) (A) based on the fact that Minor Plaintiff was in the custody and control of
23   defendant County DCFS to which this claim was to be presented and under (c) (3) on the
24   grounds that Minor Plaintiff was a dependent child of the juvenile court under the
25   Arnold-Kennick Juvenile Court Order (commencing with Section 200) of Part 1 of
26   Division 2 of the Welfare and Institutions Code, without a guardian ad litem or
27   conservator for purposes of filing civil actions until released to his mother, Plaintiff
28   Karla on 10-9-2017.

      SECOND AMENDED COMPLAINT                      -6-
Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 9 of 49 Page ID #:1482



 1          31.    Minor Plaintiff B.A.'s. Tort Claim was rejected on 2-15-2018. Plaintiff
 2   KARLA GARCIA ARANDA was appointed guardian ad litem for minor Plaintiff B.A.
 3          32.    Plaintiffs' counsel filed a N 570 petition and obtained a court order in
 4   dependency court pursuant to Welfare and Institutions Code section 827 to inspect and
 5   copy Plaintiffs' confidential juvenile court records and DCFS records for use in this
 6   litigation.
 7          33.    This action for damages arises from Minor Plaintiff B.A.'s more than two
 8   year forced separation from his parents, Plaintiff Karla Garcia Aranda and Plaintiff
 9   Alfredo Aranda, based on falsified domestic violence reports by two Sheriff s officers in
10   retaliation for Alfredo's complaint against said officers, based on falsified allegations,
11   based on falsified SDM Assessments, based on falsified DCFS request for protective
12   order, falsified dependency petitions, falsified court reports, falsified placement
13   agreements, and forgery, committed by at least two dozen DCFS social workers,
14   supervisors, and administrators.
15                                       INTRODUCTION
16          34.    In the Defendant County of Los Angeles ("County") and Defendant
17   Department of Children and Family Services ("DCFS"), the widespread use of perjury
18   by social workers to secure custody of hundreds of thousands of children without cause
19   reached critical mass in 2017. Approximately two thousand (2000) children were
20   removed from four thousand (4000) parents each month - a total of seventy-two
21   thousand (72,000) children and parents. Based on Defendant County's records, eighty
22   three percent (83% i.e. 1600, out of the 2000), were never abused or neglected; 10 %
23   were physically abused, and 7% were sexually abused.
24          35.    The children are warehoused in undisclosed locations without a trial or
25   evidence with limited monitored contact with parents. The visits are 2 to 4 hours per
26   week at a McDonalds or a room in the local DCFS office. Forced separation of children
27   from their parents is child abuse leading to permanent and irreparable damage.
28          36.    In 2016, approximately 1500 perjured dependency petitions were filed each

      SECOND AMENDED COMPLAINT                      -7-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 10 of 49 Page ID
                                      #:1483


 1     month by Defendant County against 1600 well cared for children (never
 2     abused/neglected) taken from 3200 parents for a total 38,400 parents and 19,200
 3     children. Court appointed attorneys instructed indigent parents to abandon their due
 4     process rights to trial on the pretext that the judge does not like them or their case. The
 5     court rubber stamped the perjury based on the no contest pleas and ordered 19,200
 6     children into foster care without trials or evidence. Each foster child brings Defendant
 7     County up to $150,000.00 per year in federal foster care funds under Title IV E of the
 8     Social Security Act and state foster care funds for a total estimated $2 Billion in 2017 for
 9     unnecessary foster care for an estimated 19,200 children seized from 38,400 parents.
10           37.    Historically, social worker perjury has been a defining issue in Defendant
11     County for over twenty (20) years. In 1995, the Legislature held statewide hearings
12     leading to enactment of Government Code Section 820.21 (Gov't Code) to curb the use
13     of social worker perjury and false evidence by removing immunity to allow parents and
14     children to hold social workers accountable. The 1995 Legislative Digest documented
15     numerous complaints of widespread perjury in dependency court proceedings; the
16     majority of the parents indigent and, on advice of counsel, pled no contest leaving the
17     perjury unchecked and rubber-stamped by "unwitting" hearing officers who ordered well
18     cared for children into foster care without evidence or trial.
19           38.    Since 1995, the unchecked use of perjury by Defendant County and
20     Defendant DCFS' social workers surged notwithstanding enactment of Gov't Code
21     Section 820.21. In 2012, approximately nine hundred (900) children were removed each
22     month from 'one thousand eight hundred (1800) parents for an estimated $1.8 Billion in
23     Title IV E federal foster care funds and state foster care funds. As alleged above, by
24     2017, the number of children removed each month surged to two thousand (2000)
25     bringing the Defendant County $2.2 billion in Title IV E federal foster care funds.
26           39.    Since enactment of section 820.21 in 1995, the unfettered use of malicious
27     perjury and falsified documents to secure custody of hundreds of thousands of children
28     for placement in foster care driven by financial incentives continues unabated in counties

        SECOND AMENDED COMPLAINT                      -8-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 11 of 49 Page ID
                                      #:1484


 1     statewide, including Defendant County. (See California Department of Social Services,
 2     Stakeholders Report, 2002). Plaintiffs herein identified hundreds of parents who also lost
 3     their children due to perjury, falsified evidence, and deception, who agreed to come
 4     forward to testify that the same thing happened to them that happened to Plaintiffs; that
 5     Defendant DCFS removed their children based on perjury, fraud, deception, and
 6     coercion without evidence or trial. The testimony of these families is consistent with the
 7     Legislative findings documented in the Legislative digest in 1995 that attorneys strongly
 8     advised parents to plead no contest to perjury and false allegations.
 9           40.    California's Little Hoover Commission also found that the overwhelming
10     majority of the children should not have been removed from parental custody into foster
11     care where the risk of abuse and neglect is ten times greater than in the general
12     population, including Defendant County, the suicide rate is double, as well as drug
13     addiction, school drop outs, and minor motherhood. (See The Little Hoover Report,
14     2005 and Report, 2002).
15           41.    Accordingly to the Los Angeles County Grand Jury in 2009, a shocking
16     70% of California prison inmates come from the foster care system, referred to herein as
17     “The faster care prison industrial complex”. But there's more, by 2017, sex slavery,
18     trafficking, and prostitution of 12-14 year old foster children under court ordered
19     supervision accounted for 70% of the sex trade statewide, including Defendant County.
20           42.    Thousands of separated children are routinely placed in harm's way in
21     Defendant County's foster care system to suffer abuse, neglect, rape suicide, drug
22     addiction, academic failure, minor motherhood, sex slavery, trafficking, and prostitution
23     in the “The Foster Care Prison Industrial Complex.”
24           43.    The Legislative intent to protect children and preserve families is set forth
25     in Welfare and Institutions Code (WIC) section 202 and section 16000 (a). Section 202
26     provides in pertinent part as follows: "The purpose of this Chapter is to provide for the
27     protection and safety of the public and each minor under the jurisdiction of the juvenile
28     court and to preserve and strengthen the minor's family ties whenever possible,

        SECOND AMENDED COMPLAINT                     -9-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 12 of 49 Page ID
                                      #:1485


 1     removing the minor from the custody of his or her parents only when necessary for his
 2     or her welfare or for the safety and protection of the public.
 3           44.      WIC section 16000 (a) provides in pertinent part as follows: "It is the intent
 4     of the Legislature to preserve and strengthen a child's family ties whenever possible,
 5     removing the child from the custody of his or her parents only when necessary for his or
 6     her welfare or for the safety and protection of the public."
 7           45.      The Legislature promulgated SDM Policy and Procedures Manual, SDM
 8     3.07 October 2015 (Structured Decision Making System) which imposes mandatory
 9     statutory duties on social workers to assess domestic violence and substance abuse, as in
10     this case, in accordance with the definitions set forth in the SDM Hotline Tools
11     Definitions, the SDM Safety Assessment Definitions, and the SDM Safety Assessment
12     Definitions.
13           46.      SDM Safety Assessment Definitions SDM Safety Assessment (p. 30)
14     imposed mandatory duties on social workers to "mark all criteria that apply" and "do not
15     mark items if the caller's information does not reach the threshold of the definition for an
16     item". "Appropriate Completion. Workers should familiarize themselves with the items
17     that are included on the safety assessment and the accompanying definitions. (p. 50)
18     What distinguishes SDM is that is ensures that every worker is assessing the same items
19     in each case, and that the responses to these items lead to specific decisions. SDM
20     ensures that the specific items that comprise the safety assessment are assessed at the
21     sometime during the initial contact ... Record the date of the safety assessment. The date
22     of assessment is typically the date that the worker made the initial face-to-face contact
23     with the child to assess safety.
24           47.      SDM Hotline Tools Definitions (p. 11) imposed mandatory statutory
25     definitions of domestic violence as follows: "incidents that occur while the child is
26     present" and on page 12 as "[t]he child has witnessed, intervened in, or is otherwise
27     aware of physical altercations, serious verbal threats, or intimidation between adults in
28     the home".

        SECOND AMENDED COMPLAINT                      -10-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 13 of 49 Page ID
                                      #:1486


 1           48.    SDM Safety Assessment Definitions (page 38) imposed the mandatory
 2     statutory threshold definition of domestic violence as follows: "[d]omestic violence
 3     likely to injure child. There have been incidents of household violence that created
 4     danger of serious physical injury to a child AND there is reason to believe that this may
 5     occur again (e.g. alleged domestic violence perpetrator and victim are still involved in
 6     relations; a pattern of household violence continues to exist) and or a recent history of
 7     one or more physical assaults between intimate members of the household known by
 8     credible reports.”
 9           49.    The SDM Hotline Tools Definitions imposed mandatory duties on social
10     workers to "Evaluate out: No Criteria are marked. Mark this decision if no criteria in
11     Section A are6 marked, which means that the report does not meet the statutory
12     requirements for an in-person response". (p. 19) The SDM Hotline Tools Definitions
13     imposed mandatory duties on social workers to “mark all criteria that apply. Do not
14     mark items if the caller's information does not reach the threshold of the definition for an
15     item.” (p. 30)
16           50.    SDM Safety Assessment Definitions in Section 1: Safety Threats (p.52)
17     imposed mandatory duties on social workers to assess critical threats in every case:
18     “This is a list of 10 critical threats (nine identified and defined and an “other”) that must
19     be assessed by every worker in every case. These threats cover the kinds of conditions
20     that, if they exist, would render a child in danger of immediate, serious harm.”
21           51.    The Legislature promulgated California Department of Social Services
22     (CDSS) Manual of Policies and Procedures (MPP) Division 31-135 to implement
23     express Legislative intent in WIC section 16000 (a) and section 202 to protect children
24     and preserve and strength family ties. The MPP provides in pertinent part, as follows:
25     GENERAL 31-001 ".1 The requirements specified in Sections 31-005 through 31-525
26     shall be met by the county in the administration of child welfare services."
27           52.    MPP Division 31-135 imposed mandatory statutory duties on Defendant
28     County, Defendant DCFS, and Defendant social workers, to "ensure" that authority to

        SECOND AMENDED COMPLAINT                     -11-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 14 of 49 Page ID
                                      #:1487


 1     remove the child exists prior to removal as follows: "when a social worker determines
 2     that the child cannot be safely maintained in his/her own home, the social worker must
 3     ensure that authority to remove a child exists prior to removal."
 4           53.      MPP Division 31-320.2 imposed mandatory statutory duties on Defendant
 5     County, Defendant DCFS, and Defendant social workers, to visit the child three times
 6     during the first 30 days in foster care.
 7           54.      MPP Division 31-320.3 imposed mandatory statutory duties on Defendant
 8     County, Defendant DCFS, and Defendant social workers, to thereafter visit the child
 9     monthly.
10           55.      MPP Division 31-330 imposed mandatory statutory duties on Defendant
11     County, Defendant DCFS, and Defendant social workers, to have monthly contacts with
12     the care provider.
13           56.      MPP Division 31-401.5 imposed mandatory statutory duties on Defendant
14     County, Defendant DCFS, and Defendant social workers, to place children in an
15     appropriate licensed or approved facility.
16           57.      MPP Division 31-410. 52 imposed mandatory statutory duties on Defendant
17     County, Defendant DCFS, and Defendant social workers, to temporarily place children
18     in an appropriate licensed or approved facility.
19           58.      Under Health and Safety Code section 1508, a valid license for foster care
20     is required.
21           59.      To "ensure that authority to remove a child [based on domestic violence and
22     substance abuse] exists prior to removal" in accordance with mandatory statutory duties
23     imposed by MPP Division 31-135, Defendant County, Defendant DCFS Policy 0070-
24     502.10 "Child Protection Hotline" imposed mandatory duties on the Child Abuse
25     Hotline worker to "identify the types of calls which constitute appropriate child abuse
26     referrals pursuant to law and Structured Decision Making (SDM) Tools and to elicit the
27     purpose of the call from the caller by allowing the caller to explain why they contacted
28     the Department and asking pertinent followup questions. Continue gathering relevant

        SECOND AMENDED COMPLAINT                     -12-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 15 of 49 Page ID
                                      #:1488


 1     information from the caller until you are able to assess whether or not a referral is
 2     warranted. 5. If you determine that a referral is warranted: b. Elicit all pertinent
 3     information known to the caller that would enable you to accurately answer the
 4     questions contained in the SDM Hotline Tool decision trees and arrive at an appropriate
 5     response determination."
 6            60.    Defendant DCFS Policy 0070-502.10 "Child Protection Hotline"
 7     'Classifying Allegations' imposed mandatory duties on workers to "complete one SDM
 8     Hotline tool for each allegation."
 9            61.    'Defendant DCFS Policy 0070-502.10 "Child Protection Hotline"
10     'Classifying Allegations' imposed mandatory duties on the worker to complete the SDM
11     Hotline tool to the referral and forward to the Supervising Children's Social Worker
12     (SCSW) and mandatory duties on the supervising worker to "review the referral and the
13     SDM Hotline tool used by the CSW for thoroughness and accuracy. If not, take action to
14     correct the referral.
15            62.    Defendant DCFS Policy 0070-537.10 "Assessment of Domestic Violence"
16     requires that a child be exposed to and or is the victim of domestic violence, and that the
17     worker complete the Structured Decision Making Safety Assessment and Family Risk
18     Assessment Forms.
19            63.    In accordance with MPP Division 31-135's mandatory duties to "ensure that
20     authority to remove a child for physical abuse exists prior to removal", Defendant DCFS
21     Policy 0070-548 "Taking Children into Temporary Custody" provides as follows:
22     "Complete the SDM Safety Assessment within two business days of initial contact for
23     all referrals ... 2. If one or more safety threats are present, and placement is the only
24     protecting intervention possible, determine legal ground for detention. This requires at
25     least one of the following: a. Parental consent; b. Exigent circumstances; c. Court order
26     for detention d. If you don't get parental consent or exigent circumstances, contact your
27     SCSW and start gathering information for a warrant." 3/8 Policy 0070-548.
28            64.    Defendant DCFS Policy 0300-303.15 "Writing the Detention Report"

        SECOND AMENDED COMPLAINT                      -13-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 16 of 49 Page ID
                                      #:1489


 1     imposes additional mandatory duties on social workers as follows: "Prior to creating the
 2     Detention Report complete the following: ... Complete the SDM Safety and Risk
 3     Assessment tools", Defendant County and Defendant DCFS' Policy 0300-303.15 also
 4     imposes mandatory duties on emergency response supervising social workers and
 5     assistant regional administrators to implement Division 31-135 as follows: "Review the
 6     packet, Detention Report, and any supporting documents, including all SDM tools used".
 7           65.     In accordance with mandatory statutory duties imposed by MPP Division
 8     31-135 to "ensure that authority to remove a child exists prior to removal", Defendant
 9     DCFS Policy 0300-303.15 "Writing the Detention Report" also requires the CSW to
10     obtain information regarding the children's medical, mental, emotional and school
11     history and potential needs ... and prior to creating the Detention Report, the CSW is
12     required to review the on-line case records to ensure the information is recorded and
13     correct. The ER SCSW is required to review the packet, Detention Report, any an~ all
14     supporting documents, including all SDM tools used. If approved, sign and date the
15     report and return the packet to the SCSW for on-line approval. The ER ARA is also
16     required to review the packet, Detention Report, any and all supporting documents,
17     including all SDM tools used.
18           66.     In accordance with mandatory statutory duties imposed by MPP Division
19     31-135 to "ensure that authority to remove a child exists prior to removal", Defendant
20     DCFS Policy 0300-503.10 "Writing the Jurisdiction Report", requires that the report be
21     based on an independent investigation by the social worker and that the DI CSW review
22     the online case record and update the case record if necessary. Section 5. Requires the
23     CSW to document all contacts in the Contact Notebook (Delivered Services Log). The
24     DI SCSW is required to review the Contact Notebook on line and the
25     Jurisdiction/Disposition packet and approve the report. The ARA is also required to
26     review the Jurisdiction/Disposition packet, including all SDM tools used, and approve
27     the report.
28           67.     Typically, Defendant DCFS social workers fabricate "authority" to remove

        SECOND AMENDED COMPLAINT                    -14-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 17 of 49 Page ID
                                      #:1490


 1     children maliciously by marking items as a risk on SDM Assessment tools that do not
 2     meet the SDM or DCFS definitions and by fabricating child abuse allegations in some
 3     1500 deceptive WIC section 300 petitions; and by covering up known material
 4     exculpatory evidence committed with malice for which there is no immunity under Gov't
 5     Code section 820.21.
 6            68.      The Defendant DCFS' systemic use of perjury, deception, lies, cover-up,
 7     and despicable criminal conduct since at least 1987, forced separation of thousands of
 8     children constituting government sanctioned child abuse with life altering damages
 9     including Minor Plaintiff B.A. Defendant DCFS social workers deprived families of
10     human, legal, and constitutional rights resulting in profound damages, civil judgments,
11     and settlements in the tens of millions of dollars and counting.
12            69.      In practice, as in this case, Defendant social workers falsified the SDM
13     Safety Assessments by marking risk and safety items they knew did not meet the DSM
14     definition to secure removal of B.A. in clear violations of mandatory duties imposed by
15     CDSS MPP Division 31-001 and 31-135 constituting felonies under Penal Code Section
16     115.
17            70.      In addition to falsified SDM Safety and Risk Assessments in violation of
18     CDSS MPP Division 31-135, Defendant social workers also filed numerous perjured
19     documents in dependency court, falsified evidence, concealed exculpatory evidence, and
20     committed forgery to conceal B.A.'s placement with an unlicensed individual for three
21     months whose day care license was revoked by the state six months prior to B.A.s'
22     placement. This individual was repeatedly investigated by law enforcement for domestic
23     violence prior to and during B.A.'s illegal placement. On numerous occasions when law
24     enforcement came to the Urbina house, B.A. was locked in the closet for hours with no
25     air or light.
26            71.      Unlicensed Urbina had no provider number, therefore, she was not paid by
27     DCFS for B.A. Plaintiff Karla was threatened by this individual that if Karla did not pay
28     her $200, she would steal B.A's identity. Karla paid the demand and Urbina still

        SECOND AMENDED COMPLAINT                      -15-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 18 of 49 Page ID
                                      #:1491


 1     purchased items using his social security number.
 2           72.    Thereafter, Defendant social workers removed B.A. from Urbina and
 3     placed him in more than a dozen foster homes until he was released to Karla's custody
 4     on October 9, 2017.
 5           73.    On 8-8-2017, Plaintiff Alfredo Aranda was sent to the Adelanto detention
 6     center for immediate deportation. At Adelanto, Alfredo was denied adequate medical
 7     care resulting in severe liver damage, suffering cruel, and unusual punishment. Alfredo
 8     was released on 2-4-2018 with severe damages due to lack of medical care causing
 9     permanent injuries.
10           74.    Plaintiffs seek redress for Defendants' cruel and inhumane forced
11     separation, child abuse, attempted deportation, perjury, falsified evidence, from cover-
12     up, and malicious violation of mandatory statutory duties imposed by MPP 31-135 and
13     31-320/2. 31-320.3, 310- 330, 31-401.5, 31-410.52, Health and Safety Code section
14     1508 (valid license required for foster care) and by California Structured Decision
15     Making Definitions; intentional infliction of emotional distress, willful and wanton
16     misconduct as well as violations of federal law pursuant to 42 U.S.C. § 1983 including
17     violations of Due Process, Fourth and Fourteenth Amendments of the United States
18     Constitution, the Civil Rights Act of 1991 and 1964, as amended, 42 U.S.C. § 2000e-3;
19     42 U.S.C § 2000e-16 et. seq., and Monell violations. Each Plaintiff alleges damages in
20     excess of $5,000,000.00.
21                                  COMMON ALLEGATIONS
22           75.    In 2013, Minor Plaintiff B.A. (age 11) was well cared for, happy, and
23     healthy in his child centered home with his mother and father, Karla Garcia Aranda, and
24     Alfredo Aranda. Karla and Alfredo were employed with no criminal records. B.A.' s
25     grades, attendance and class participation were rated as good by his teacher, Javier
26     Landarzuri. Karla and Alfredo were active in meeting with B.A.' s teachers at parent
27     teachers’ meetings.
28           76.    In October 2013, Alfredo submitted Complaint # 234483 against Los

        SECOND AMENDED COMPLAINT                    -16-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 19 of 49 Page ID
                                      #:1492


 1     Angeles Sheriffs Dept. officers, Defendants Pacheco and Espinoza, for inappropriate
 2     conduct.
 3             77.   In retaliation for Alfredo's complaint to LASD, Defendant Pacheco and
 4     Defendant Espinoza reported a false domestic violence call to the DCFS Hotline on
 5     Alfredo and Karla on December 28, 2013 to secure removal of B.A. from Alfredo and
 6     Karla's custody. The Hotline refused to open a case based an isolated incident.
 7             78.   To establish the "history" DCFS required to remove B.A., Defendant
 8     Pacheco and Defendant Espinoza falsified a second domestic violence report on 5-5-
 9     2014 to the DCFS Hotline on Alfredo Aranda and Karla Garcia purportedly received by
10     LASD on 12-29-2011.
11             79.   On 12-31-2013, Alfredo moved to his parent's home to ensure B.A. was not
12     seized by Defendant DCFS.
13             80.   On 1-9-2014, Karla met with CSW Georgina Barahona and agreed to enroll
14     in domestic violence classes and counseling. CSW Barahona questioned B.A. about the
15     domestic violence. B.A. stated that he never saw any domestic violence and was safe at
16     home.
17             81.   On 4-15-14, Karla signed a Voluntary Family Maintenance case plan with
18     DCFS to ensure B.A. was not removed from her custody.
19             82.   On 4-24-2014, the CSW requested the call log from LASD for the
20     purported DV call on 12-28-13. The CSW learned there was no such call as follows: "On
21     4/24/2014, DCFS requested the call logs to the family and home address from East Los
22     Angeles Sheriff s Department records and was informed there were no calls recorded for
23     2013 as reported by the reporting party." In addition, there was no call to LASD on
24     December 28, 2013 according to official LASD's Call Logs obtained by Karla from
25     LASD as recent as July and August 2017.
26             83.   On 5-5-2014, Defendant Pacheco and Defendant Espinoza falsified a
27     second domestic violence call to the DCFS Hotline purportedly received by LASD on
28     12-29-11, three years prior. This was another ruse/pretext for DCFS to seize B.A. from

        SECOND AMENDED COMPLAINT                   -17-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 20 of 49 Page ID
                                      #:1493


 1     Karla's custody for placement in foster care based on a "history" of domestic violence
 2     fabricated by Defendant Pacheco and Defendant Espinoza. As alleged above, as recent
 3     as July and August 2017, there was no call to LASD on 12-29-11, according to official
 4     LASD's Call Logs obtained by Karla from LASD.
 5           84.    On 5-5-2014, a Defendant DCFS CSW removed B.A. from Karla's custody
 6     based on the two domestic violence referrals fabricated by Defendant Pacheco and
 7     Defendant Espinoza even though there was no call log on either 12-28-13 or 12-29-11;
 8     even though B.A. stated to CSW Barahona on 1-9-14, that he heard and observed no
 9     domestic violence, even though Alfredo was no longer in the home since 12-31-14; even
10     though Karla was in a Voluntary Case Plan under DCFS supervision; and even though
11     there was no domestic violence as defined in the Penal Code and California Structured
12     Decision Manual Definitions.
13           85.    The 8DM Definition for domestic violence requires current, ongoing DV to
14     prove/show a risk of harm to the child to justify removal. In this case, the last purported
15     domestic violence incident occurred four months prior to removal, if at all. Under the
16     statutory SDM Definitions, an incident four months prior is not "current and ongoing",
17     hence, these facts failed to meet the statutory definition to authorize removal under MPP
18     31-135. In addition, B.A. was already protected under the Voluntary Case Plan with
19     DCFS, his parents were separated with no contact as instructed by DCFS. The
20     restraining order secured by Defendants Pacheco and Defendant Espinoza against
21     Alfredo was in full force and effect.
22           86.    On 5-8-14, a CSW filed a perjured WIC 300 petition and detention report
23     based on the two purported D V referrals falsified by Pacheco and Espinoza. At the
24     hearing in dependency court, Defendants Pacheco and Defendant Espinoza testified that
25     the red blotches of skin on Karla's chest and neck in the LASD photo were injuries
26     inflicted by her husband, Alfredo, knowing the red blotches were caused by Karla's
27     Lupus, an inflammatory skin condition that breaks out under periods of stress and
28     pressure. In fact, Karla broke out with the same red blotches in court as shown in the

        SECOND AMENDED COMPLAINT                    -18-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 21 of 49 Page ID
                                      #:1494


 1     photograph purporting to depict physical abuse by Alfredo.
 2           87.    The dependency court sustained the petition at the jurisdiction hearing
 3     based on the perjured testimony of Defendant Pacheco and Defendant Espinoza and
 4     immediately released B.A. to Karla's custody based on the following conditions: (1)
 5     divorce Alfredo Aranda; (2) comply with the LASD restraining order forbidding Alfredo
 6     to be around her or B.A; (3) complete court ordered programs; and (4) maintain
 7     monitored visits between B.A. and Alfredo, several hours per week.
 8           88.    From 5-8-14 continuing to 6-2-15, CSW Arroyo and SCSW Gandarilla
 9     closely supervised and monitored B.A., Karla, and Alfredo. CSW Arroyo and SCSW
10     Gandarilla confirmed and verified Karla's and B.A.'s compliance with all court orders
11     based in part, on face to face contact in the home on no less than a dozen occasions.
12           89.    On 6-2-15, CSW Arroyo and SCSW Gandarilla filed a Status Review
13     Report in dependency court that recommended jurisdiction be terminated with full
14     custody of B.A. to Karla based on Karla's full compliance with all court orders.
15           90.    CSW Arroyo and SCSW Gandarilla recommended that the court terminate
16     jurisdiction with a family law order giving mother Karla Garcia full physical and legal
17     custody of minor B.A.
18           91.    CSW Arroyo reported that "Mother has been responsible for the minor's
19     basic needs and following the court order of not having any contact with father. Mother
20     has demonstrated to be willing to comply with court orders … [B.A.] is well cared for
21     and actively participating in school." (emphasis added).
22           92.    CSW Arroyo reported that, "B.A. had continued to have weekly visits with
23     his father. B.A. is picked up by godfather Walter Rodriguez who monitors visits in the
24     area of Southgate, usually on Saturday at the park". (Status Review Report p. 9)
25           93.    CSW Arroyo reported that, "[A]n in-house assessment by CSW Arroyo to
26     evaluate the risk level for future abuse or neglect determined to be LOW ... a
27     reassessment conducted by this SCSW to re-evaluate risk for future abuse or neglect if
28     the minor remains in the care of Mrs. Garcia was determined to be LOW ... Therefore,

        SECOND AMENDED COMPLAINT                   -19-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 22 of 49 Page ID
                                      #:1495


 1     the Department is recommending that the minor remain in care of his mother Karla
 2     Garcia ... It is respectfully recommended that the court terminate jurisdiction with a
 3     family law order giving mother Karla Garcia full physical and legal custody of minor
 4     [B.A.]." (Status Review Report p. 9)
 5           94.    The next day, on 6-3-15, Huntington Park police officers conducted a drug
 6     raid on Karla's house in Karla's absence, as well as Alfredo's parents' house, and
 7     Alfredo's brother's house. The address on the warrant was Karla's old address where she
 8     had not resided for six months, not the address that they raided. These officers made a
 9     false incident report to DCFS that stated Alfredo was living in the home with Karla and
10     B.A selling drugs in B.A.' s presence, that drugs in a "clear lock bag" were found in the
11     wall cabinet in Karla's bathroom (6/23/15 detention report p. 5). However, the bathroom
12     with the baby clothes in the photo where the drugs were found, was not Karla's, but her
13     brother in law's. The tile is different, and Karla has no babies.
14           95.    On 6-4-15, DCFS received the Huntington Park police report that drugs
15     were found purportedly in Karla's bathroom noted in the Detention Report 6/23/15 by
16     Defendant CSW Melissa Ramirez and Defendant SCSW Lydia Bueno.
17           96.    On 6-5-15, Emergency Response worker DCFS investigator, Defendant
18     CSW Melissa Ramirez was assigned to investigate the LASD drug raid referral on
19     Karla's home. Karla informed Defendant CSW Jimenez that this was not her bathroom,
20     but her brother-in law's however, Defendant failed to investigate or take photos of
21     Karla's bathroom. Defendant CSW. Ramirez interviewed the then current SCSW,
22     Alejandra Gandarilla. This SCSW reported that Karla had complied with all court
23     ordered programs, had an appropriate support system, that she saw no drugs or drug use,
24     that Alfredo was not residing in the home, and had maintained monitored visits with
25     B.A. Defendant CSW Ramirez knew from the Status Review Report filed on 6-2-15 that
26     CSW Arroyo assessed and re-evaluated B.A. two days prior to removal as "well cared
27     for and actively participating in school" and recommended termination of court
28     supervision with full custody to Karla.

        SECOND AMENDED COMPLAINT                     -20-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 23 of 49 Page ID
                                      #:1496


 1           97.    On 6-15-15, Defendant CSW Melissa Ramirez filed a false Request for
 2     Removal Order. Defendant swore there was probable cause to believe that continuance
 3     in the home of the parents is contrary to B.A.'s welfare.
 4           98.    On 6-18-2015, Defendant CSW Melissa Ramirez and Defendant SCSW
 5     Lydia Bueno, seized B.A. from Karla's custody based on the 6-3-2015 police report that
 6     drugs were found in Karla's bathroom and that Alfredo lived in the home. This was bald
 7     fabrication based on the recommendation several days prior to terminate jurisdiction
 8     based on Karla's full compliance with all court orders including monitored visits with
 9     Alfredo.
10           99.    On 6-19-15, Defendant CSW Lara had a face to face meeting with Martha
11     Urbina documented in the contact log. Urbina was not licensed or certified for foster
12     care. She had no DCFS provider number and would not be paid for B.A.'s care by
13     DCFS. Defendant CSW Lara falsified information in the contact log regarding Urbina.
14           100. Defendant CSW Lara falsified the contact log with regard to Urbina's
15     identifying information. The name stated is "Martha Urbina." The correct spelling is
16     Urbina The address stated is "725 112 Mayflower, Back Cal. 90270." There is no "Back,
17     California". The correct address is 6251 Y2 Mayflower in Bell, Cal. 90270. According
18     to California Community Care Licensing records, (1) Ms. Urbina's address was 6251 Y2
19     Mayflower in Bell, Cal. 90270; (2) Urbina was never licensed for foster care; and (3)
20     Community Care Licensing revoked her day care license on 1-1-15.
21           101. Defendant CSW Lara documented in the contact log that Urbina stated she
22     would be willing to care for B.A.
23           102. On 6-23-2015, Defendant CSW Melissa Ramirez and Defendant SCSW
24     Lydia Bueno filed a perjured detention report that swore Karla failed to protect B.A.
25     from Alfredo's drug abuse in the home. This is false. As alleged above, Alfredo was out
26     of the home since December 2014 and B.A. denied any drug use by Alfredo and denied
27     that Alfredo resided in the home and social workers verified Karla followed her Case
28     Plan. Defendant CSW Ronces filed a Welf & Inst Code section 300 petition under

        SECOND AMENDED COMPLAINT                    -21-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 24 of 49 Page ID
                                      #:1497


 1     penalty of perjury on the same day based on the detention report. However, the petition
 2     and the detention report were inconsistent and contradictory. In the detention report,
 3     Defendant Ramirez and Defendant Bueno swore the opposite was true, to wit, that "[t]he
 4     family is not an intact family as it consists of mother Karla Garcia (26) and her son B.A.
 5     (sic) Aranda (12). Mother and father are not together. Father Alfredo Aranda (40) has
 6     monitored visits with the child B.A.". In the petition, Defendant Ronces swore Karla and
 7     Alfredo resided in the home in violation of court orders and Karla thereby created
 8     substantial risk of serious physical harm.
 9           103. At the jurisdictional hearing on the perjured WIC 300 petition, both Karla
10     and Alfredo pled no contest to perjury on advice of counsel. The court sustained the
11     perjured petition and ordered monitored visits for B.A. several hours per week.
12           104. At some point after the meeting with Defendant Lara and Urbina on 6-19-
13     15, exact date unknown, Defendant Lara placed B.A. in Urbina's custody continuing for
14     more than three months. There is no record of B.A. 's placement with Urbina. There is
15     no signed placement agreement. There is no fingerprint clearance. There was no facility
16     approval. There was no provider number. On numerous occasions, Urbina threatened to
17     steal B.A.'s identification if Karla did not pay her $200.00 stating she was not being paid
18     by County. Karla complied.
19           105. Defendant Lara knew when she placed B.A. with Urbina on or about 6-29-
20     15, that this placement with an unlicensed individual was illegal and violated mandatory
21     statutory duties: (1) California Community Care Licensing (CCL) never issued Urbina a
22     foster care license; (2) CCL revoked Urbina's day care license in January 2015, six
23     months prior to B.A.'s placement on 6-29-15; (3) Defendant never signed a foster parent
24     agreement with Urbina; (4) Defendant never cleared B.A.'s placement with Defendant
25     DCFS' Central Placement Unit in violation of DCFS written procedures; (5) DCFS'
26     centralized placement unit did not place B.A. with Urbina in violation of DCFS written
27     procedures; (6) DCFS' centralized placement unit has no record of B.A.'s placement with
28     Urbina in violation of state law and DCFS written procedures.

        SECOND AMENDED COMPLAINT                    -22-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 25 of 49 Page ID
                                      #:1498


 1           106. On 7-17-15 an emergency response CS W investigated a domestic violence
 2     referral at the Urbina home involving Urbina and her adult son. This worker found that
 3     domestic violence exists in the home and poses a risk of serious physical and emotional
 4     harm to children as follows: "Parents will not leave any of the children under PGM's
 5     supervision at any time" referring to Urbina. The son and his wife informed this worker
 6     they were moving out of the Urbina home. The CSW created a 30 day case plan signed
 7     by the CSW, Urbina and her son.
 8           107. Despite documented, substantiated domestic violence in an unlicensed
 9     home, unsupervised and unmonitored 12-year-old B.A. was not removed from Urbina
10     for months despite numerous domestic violence reports.
11           108. On 7-17-15, Defendant CSW Escobedo replaced Defendant CSW Lara as
12     the assigned CSW for B.A. Defendant CSW Escobedo continued the cover up of B.A.'s
13     illegal placement with Urbina.
14           109. On 7-21-15, Urbina informed Defendant Escobedo on a phone call that she
15     was no longer able to care for B.A. This call was documented in the contact log and is
16     the first indication that B.A. was placed with Urbina. As alleged above, the only prior
17     mention of Urbina in the contact log was the entry a month prior on 6-19-15
18     documenting a face to face meeting between Defendant Lara and Urbina wherein Urbina
19     indicated that she would be willing to care for B.A.
20           110. On 7-21-15, Emergency Response worker, CSW Tanya Russell, went to the
21     Urbina home to investigate the domestic violence referral involving Urbina and her adult
22     son. CSW Russell interviewed B.A. in the Urbina home after he was discovered locked
23     in a room. Karla was there for a visit when Russell arrived and informed Russell that
24     B.A. was placed in this foster home. CSW Tanya Russell stated to Karla that no foster
25     children are shown in this facility. CSW Tanya Russell searched the home and found
26     B.A locked in a room. CSW Russell took no action with regard to B.A. 's illegal
27     placement. Instead, CSW Russell contacted the assigned Defendant supervisor (SCSW)
28     on B.A.'s case because Urbina was ill and on her way to the hospital. The Defendant

        SECOND AMENDED COMPLAINT                   -23-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 26 of 49 Page ID
                                      #:1499


 1     SCSW agreed with CSW Russell that B.A. should remain in Urbina's [unlicensed,
 2     undocumented] home with Penelope, the daughter in law involved in the domestic
 3     violence investigation [Contact Log [44, 45/55]
 4           111. The same Defendant SCSW who instructed CSW Russell to leave B.A. in
 5     the Urbina home with Penelope, also instructed Defendant CSW Escobedo to remove
 6     B.A. from Penelope on 7-21-15 and transport him to the home of a family friend,
 7     Josephina Rendon 4542 E. 53rd Street, Bell, Cal. Of note, Rendon was previously
 8     fingerprinted and approved. B.A., however, was not placed with Rendon or removed
 9     from Urbina on 7-21-15.
10           112. On 7-24-15, Martha Urbina was the caregiver who signed for B.A. to
11     receive medical care with appointment at Azul Medical Clinic Dean Ferdows, M.D.
12     4316 E. Slauson Ave, Maywood, Cal. 323)773-2020. [See Azul Medical Records].)
13           113. On 7-31-15, Defendant CSW Escobedo falsified a detailed face to face
14     contact with B.A. and Renford at 4542 E. 53rd Street in the contact log which did not
15     occur because B.A. resided with unlicensed Urbina at 6251 ½ Mayflower in Bell, Cal.
16     90201. [Contact Logs 46/55] This contact log entry was falsified to cover up/conceal the
17     fact that B.A. remained placed, and unsupervised in an unlicensed facility.
18           114. On 7-31-15, Defendant CSW Escobedo forged the signature of Josefina
19     Rendon on a "Relative Caregiver Agreement" for the purported placement of B.A. with
20     Rendon at 5623 E. 53rd Street that never occurred. Rendon did not sign this agreement
21     nor reside at 5623 E. 53rd Street. The true facts are that Rendon resided on 4542 E. 53rd
22     Street, at all times herein. Defendant CSW Escobedo forged the "Relative Caregiver
23     Agreement" to conceal B.A.' s unsupervised and undocumented placement in an
24     unlicensed home.
25           115. On 8-5-15, Defendant CSW Escobedo falsified a second face to face
26     contact with B.A. at 4542 E. 53rd Street (Rendon's address) in the contact log to further
27     conceal B.A.'s unsupervised and undocumented placement in the unlicensed home of
28     Urbina at 6251 ½ Mayflower in Bell, Cal. 90201. [Contact Logs 46/55].

        SECOND AMENDED COMPLAINT                   -24-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 27 of 49 Page ID
                                      #:1500


 1           116. On 8-13-15, Nancy Lopez, Defendant County Dept. of Mental Health,
 2     conducted a psychological evaluation of B.A. and filed a Psychological Examination
 3     Form documenting her evaluation in the dependency court file.
 4           117. On 8-14-15, Defendant CSW Ruben falsified a third face to face contact
 5     with B.A. at 4542 E. 53rd Street (Rendon's address) in the contact log to further conceal
 6     B.A.'s unsupervised and undocumented placement in the unlicensed home of Urbina at
 7     6251 ½ Mayflower in Bell, Cal. 90201. [Contact Logs 46/55].
 8           118. On 8-19-15, Defendant CSW Escobedo falsified a' fourth detailed face to
 9     face contact with B.A. and Renford at 4542 E. 53rd Street in the log that purportedly
10     occurred the next day - 8-20-2015. B.A. was not placed at 4542 E. 53rd Street on 8-19-
11     15. He remained unsupervised with unlicensed Urbina at 6251 ½ Mayflower in Bell,
12     Cal. 90201. [Contact Logs 51 and 52/55]
13           119. On 8-20-15, Defendant CSW Ruben Jimenez and Defendant SCSW Rachel
14     Simons filed a false jurisdiction/disposition report that stated on page 1 that B.A. was
15     currently placed with Rendon at 4542 E. 53rd Street. B.A. was residing with Urbina on
16     8-20-15. This was further concealment of B.A.' s unsupervised and undocumented
17     placement in the unlicensed home of Urbina.
18           120. On page 9 of the jurisdiction/disposition report, Defendant CSW Jimenez
19     reported that Defendant conducted a face to face visit with B.A. and Karla at Rendon's
20     home located at 4542 E. 53rd Street on 8-14-15. This is false. B.A. was residing with
21     Urbina on 8-20-15. This was further concealment of B.A. ' s unsupervised and
22     undocumented placement in the unlicensed home of Urbina. Defendant CSW Ruben
23     Jimenez and Defendant SCSW Rachel Simons indicated that B.A. was assessed on 8-13-
24     15 by Nancy Angeles Lopez LSCW of Los Angeles County Department of Mental
25     Health, 2629 Clarendon. This assessment was also documented on the Psychological
26     Examination Form signed by Lopez and maintained in chart at the County Department
27     of Mental Health.
28           121. In 2017, however, when Karla requested B.A.'s records from DMH, she

        SECOND AMENDED COMPLAINT                    -25-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 28 of 49 Page ID
                                      #:1501


 1     was informed by Silvia Rowe Record Keeper, Record Keeper Supervisor, San Antonio
 2     Family Center 2629 Clarendon Ave., 2nd Floor, Huntington Park, California 90255, that
 3     "[A]fter a thorough search of our records, we are returning the request because client has
 4     not been seen at this clinic in the time specified." As alleged hereinabove, B.A. 's
 5     evaluation and treatment by the Mental Health Department was clearly established by
 6     (1) the Psychological Examination Form signed by Lopez on 8-13-15 and (2) the
 7     jurisdiction/disposition report filed on 8-20-15 that informed the court that B.A. was
 8     evaluated at the County Dept of Mental Health by Nancy Lopez on 8-13-15. B.A.'s
 9     DMH chart will show that on 8-13-15, Urbina was B.A.'s authorized caretaker and B.A.
10     was placed with Urbina at 6251 ½ Mayflower, not Rendon.
11           122. On 8-19-16, Defendant CSW Evita Salas and Defendant SCSW Antonia
12     Lopez filed a Status Review Report that informed the court: "On 07/08/2015 a referral
13     was submitted to DMH Specialized Foster Care program. On 07/30/2015, B.A. was
14     successfully linked to San Antonio Mental Health clinic located at 2629 Clarendon Ave.,
15     2nd Floor; Huntington Park, CA 90255; 3230584-3700. On 08113/2015 and (sic) initial
16     intake and assessment was completed for B.A. with Nancy Angeles- Lopez, LCSW,
17     Psychiatric Social Worker." As alleged above, in a letter dated September 12, 2017 to
18     Karla, Silvia Rowe, stated the following: "After a thorough search of our records, we are
19     returning the request because client has not been seen at this clinic in the time specified."
20           123. On page 10 of the Status Review Report, Defendant Evita Salas and
21     Defendant SCSW Antonia Lopez informed the court that, "[O]n 08/31/2015, the
22     therapist was informed B.A. was exhibiting feelings of sadness and difficulties
23     concentrating due to not being able to live with his mother. Therapist agreed to meeting
24     with B.A. again, but had difficulty scheduling appointment due to caregiver having a
25     death in her family. The true facts are that the "caregiver having a death in her family" is
26     Urbina. Rendon did not have a death in her family until October 2015.
27           124. On page 10 of the Status Review Report, Defendant Evita Salas and
28     Defendant SCSW Antonia Lopez stated, "The court is respectfully referred to the

        SECOND AMENDED COMPLAINT                     -26-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 29 of 49 Page ID
                                      #:1502


 1     11/02/2-16 DMH letter from San Antonio Mental Health Center". Italics in the original.
 2     Defendants further informed the court that, "[O]n 10/22/2015, the therapist met with
 3     B.A. and his caregiver Josefina Rendon." This is false. Rendon never met therapist
 4     Lopez.
 5           125. On page 10 of the Status Review Report, Defendant Evita Salas and
 6     Defendant SCSW Antonia Lopez stated, "[F]or current case, B.A. was detained on
 7     06/18/2015 and replaced twice on 06/29/2015 and 07/2112015." This is false. B.A. was
 8     placed with unlicensed Urbina on 6-29-15; he was placed with Josefina Rendon on 10-1-
 9     15. There was no placement on 7-21-2015. On the placement agreement dated 7-31-
10     2015 purportedly for B.A.' s placement on 7-21-2015 with Rendon at the wrong address,
11     Defendant Escobedo forged Rendon's signature.
12           126. On page 10 of the Status Review Report, Defendant Evita Salas and
13     Defendant SCSW Antonia Lopez further stated, "[A]s of7/21/2015, B.A. has been
14     placed in the Non Relative home of caregiver Josefina Rendon." Defendant Evita Salas
15     and Defendant SCSW Antonia Lopez further stated, "This placement continued to be
16     appropriate for B.A. The caregiver is meeting the child B.A. 's basic needs by providing
17     food, shelter, clean clothing, medical and dental care. B.A. is thriving and doing well
18     and had reported he likes the home of the caregiver Josefina Rendon, but hopes to
19     reunify with his parents."
20           127. This report is false. B.A. was placed with unlicensed Urbina on 6-29-15 and
21     with Josefina Rendon on 10-1-15. There was no placement on 7-21-2015.
22           128. Specifically, on 9-7-15, Urbina was the care giver who signed for B.A.'s
23     medical treatment with Dean Ferdows, M.D. 4316 E. Slauson Ave, Maywood, Cal.
24     323)773-2020.
25           129. On 9/25/15, Urbina signed for B.A.'s treatment with Dr. Foster as the
26     authorized care giver with whom B.A. resided during the time period Defendants
27     repeatedly misrepresented to the court in numerous documents, in contact logs, and in
28     forged placement agreements that Rendon was B.A' s foster mother.

        SECOND AMENDED COMPLAINT                    -27-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 30 of 49 Page ID
                                      #:1503


 1           130. On "9-31-15", Defendant CSW Escobedo forged Rendon's signature for a
 2     second time on a "Foster Parent Needs and Services Summary" purportedly signed and
 3     dated by Josefina Rendon. The date that both Rendon and Defendant purportedly signed
 4     this document does not exist. There are only 30 days in September. Josefina did not sign
 5     nor date this document. Notably, Defendant CSW Escobedo correctly checked the
 6     "Replacement" box at the top of the Summary consistent with the true facts that
 7     Defendant Escobedo did replace B.A with Rendon from Urbina on 10-1-15, not 7-21-15,
 8     as misrepresented to the court repeatedly.
 9           131. B.A. remained with Urbina until 10-1-15 when he was placed with family
10     friend, Josefina Rendon. Rendon's three adult children, as well as her neighbors, friends,
11     and relatives, have personal knowledge that B.A. was not placed with Rendon until 10-
12     1-15 as opposed to 7-21- 2015. In addition, Urbina transported B.A. to medical and
13     dental appointments until 9-25-15. Medical records of Dr. Foster and Dr. Ferdows
14     document that B.A. was placed with Urbina through 9-23-15.
15           132. B.A. remained with Rendon until removed on 10-11-16 based on
16     allegations falsified by Defendant CSWs that Rendon allowed B.A. to reside with Karla
17     and Alfredo for three months in violation of court orders thereby putting B.A. at serious
18     risk of physical harm. During B.A.’s placement in Urbina’s home, he was subjected to
19     maltreatment, abuse and violence. Just twelve years old, he was repeatedly sexually
20     abused by a woman (Urbina) more than forty years his senior.
21           133. On 10-14-16, Defendant CSW Evita Salas and Defendant SCSW Antonia
22     Lopez filed a perjured detention report that swore they interviewed Rendon at her home;
23     that Rendon stated B.A. had resided with Karla and his father for the past three months;
24     that they walked with Rendon to Karla's house where they found B.A. alone with Karla;
25     that Karla and Alfredo failed to address domestic violence.
26           134. On 10-14-2016, CSW Jimenez filed a perjured petition that Rendon failed
27     to comply with the court order in that she allowed Karla and Alfredo to have unlimited
28     and unmonitored contact with B.A., that Rendon's failure endangers B.A.'s physical

        SECOND AMENDED COMPLAINT                    -28-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 31 of 49 Page ID
                                      #:1504


 1     health and safety, and places B.A. at risk of serious physical harm, damage and danger.
 2           135. The true facts are that Rendon complied with all court orders. B.A., did not
 3     reside with his parents based on dozens of eye witnesses. The Defendant CSW did not
 4     interview Rendon because she was not at her home. Rendon and B.A. were at Karla's for
 5     dinner on a supervised visit.
 6           136. B.A. was interviewed by Defendant and stated that he did not live with his
 7     mother. Rendon's adult children, relatives, and neighbors and children corroborated that
 8     B.A was living with Rendon when he was removed, not Karla nor did B.A. have
 9     unmonitored visits with Karla or Alfredo.
10           137. On 10-14-16, Defendant CSW Jimenez filed a WIC 387 petition under
11     penalty of perjury that swore Rendon failed to comply with the court order in that she
12     allowed Karla and Alfredo to have unlimited and unmonitored contact with B.A. in
13     violation of the court order that endangers B.A.'s physical health and safety, and places
14     B.A. at risk of serious physical harm, damage and danger. This is false.
15           138. On 11-30-16, Defendant CSW Gloria Mejia, Defendant SCSW Stephanie
16     Morales, and Defendant SCSW Laura Luna filed a false jurisdiction/disposition report.
17     Defendants misrepresented on page 10, that Josefina Rendon allowed Karla and Alfredo
18     to have unmonitored access to B.A. in violation of court orders. On page 11, Defendants
19     stated that B.A. said he never had unmonitored contact with his parents and did not live
20     with them. On page 12, Defendants misrepresented that Karla admitted to having
21     unmonitored contact with B.A. On page 16, Defendants reported that on 7-8-2015, B.A.
22     was referred to DMH Specialized Foster Care Program, that on 7-30-15, B.A. was
23     "successfully linked to San Antonio Mental Health Clinic located at 2629 Clarendon
24     Ave., 2nd Floor. Huntington Park, CA 90255; 323-584-3700, that on 8- 13-1\216 (sic)
25     an initial intake and assessment was completed for B.A. by Nancy Angeles-Lopez,
26     LCSW, Psychiatric Social Worker. Based on the assessment B.A. was reported he
27     presented with no symptoms or behavioral issues and did not meet medical necessity."
28           139. Thereafter, DCFS placed B.A. in a series of foster homes where he was

        SECOND AMENDED COMPLAINT                    -29-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 32 of 49 Page ID
                                      #:1505


 1     abused, neglected, starved, and forced by his social worker and foster mother, to take
 2     adult psychotropic meds without a court order or food would be withheld. In 2016, B.A.
 3     went AWOL repeatedly to escape severe abuse and neglect. He threatened to remain
 4     AWOL unless and until he was released to his mother where he was safe, never abused
 5     or neglected.
 6           140. In May 2017, Karla filed a WIC 388 petition requesting the court to
 7     reinstate family reunification for B.A. and to order B.A. 's release to her custody.
 8     Defendant CSWs informed the court that DCFS would approve said petition to reunify
 9     B.A. and his mother.
10           141. On 6-15-17, Defendant Gloria Mejia and Defendant SCSW Irma Silva filed
11     a WIC 366.26 report. On page 6, Defendants stated, "[S]ince 08/18/2005, [B.A.] has had
12     five placements in which he was replaced four times on 06/29/20015,07/2112015,
13     10/1112016 and 10118/2016 .... On 07/21115 B.A was placed in the Non Relative home
14     of caregiver Josefina Rendon ... ". This is falsified evidence. B.A. was placed with
15     unlicensed Urbina on 6-29-15; there was' no placement on 7-21-2015, B.A. was placed
16     with Josefina Rendon on 10-1-15.
17           142. On page 7 of the WIC 366.26 report, Defendant Gloria Mejia and
18     Defendant SCSW Irma Silva stated that, "At this time mother has filed a 388 petition to
19     reinstate FR services ... Due to mother's compliance with court orders and case plan,
20     DCFS will approve the request .... Due to mother's compliance, DCFS used discretion to
21     liberalize visits. Mother has been picking up B.A. on Friday and returning him to his
22     placement on Sundays. Visits have gone with no incident. Child reports to being happy
23     with his mother ... On May 10, 2017, mother filed a 388 petition to reinstate FR services.
24     DCFS has requested to advance and vacate this court hearing to allow child to return
25     home of parent-mother."
26           143. B.A. was released to Karla's care on 10-9-2-17. Jurisdiction terminated on
27     October 12, 2017.
28           144. There is no record of any contact or supervision with B.A. other than during

        SECOND AMENDED COMPLAINT                    -30-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 33 of 49 Page ID
                                      #:1506


 1     the investigation of the domestic violence with Urbina and her son by CSW Russell who
 2     interviewed B.A. in the Urbina home on 7-21-15. More than twelve CSWs created a
 3     seamless web of deception to conceal/cover up B.A.'s placement for three months in the
 4     unlicensed home of violent Urbina.
 5                                   FIRST CLAIM FOR RELIEF
 6                           42 U.S.C. § 1983 – FOURTH AMENDMENT
 7                (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES,
 8                             MELISSA RAMIREZ, LYDIA BUENO,
 9                            ALEXANDRA RONCES, and DOES 1- 10)
10           145. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
11     set forth herein.
12           146. Defendant County's and Defendant DCFS' s standard operating procedure
13     to use perjury to detain and traffic children into foster care in violation of civil rights,
14     Penal Code §§ 115, 118, and 8 U.S.C. §1621, for federal foster care funds under Title IV
15     E of the Social Security Act, is so widespread, a practice so permanent and well settled
16     as to constitute a custom or usage with the force of law inferred from the following facts:
17     (1) enactment of Government Code § 820.21 in 1995 to remove social worker immunity
18     for perjury and cover up based on Legislative findings of widespread perjury, cover-up
19     and coercion, statewide, including Defendant County; (2) numerous tort claims,
20     complaints, and civil lawsuits against Defendant County and Defendant DCFS based on
21     perjury and cover-up since 1995 and enactment of § 820.21 and; (3) hundreds of parents
22     who will attest to the use of perjury and cover up by Defendant County and Defendant
23     CSD to secure removal of their children.
24           147. Defendant Ramirez and Defendant Bueno seized B.A. from Plaintiffs
25     custody based on substance abuse that Defendants knew was false. Defendant Ramirez
26     and Defendant Bueno falsified SDM Assessments in violation of MPP 31-001, 31-135,
27     and Penal Code § 115 to maintain custody of minor Plaintiff B.A. for federal foster care
28     funds. Defendants were driven by Defendant DCFS' aforesaid standard operating

        SECOND AMENDED COMPLAINT                      -31-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 34 of 49 Page ID
                                      #:1507


 1     procedure to deprive/violate Fourth Amendment rights to obtain federal foster care funds
 2     by committing perjury.
 3              148. Defendant Ramirez and Defendant Bueno also falsified the Detention
 4     Report, the Addendum, and the SDM Assessments, to continue to deprive/violate
 5     Plaintiff B.A. 's constitutional rights under the Fourth Amendment, as well as those
 6     rights under applicable California law rising to the level of a constitutionally protected
 7     right.
 8              149. It should have been apparent to a reasonable CSW that no circumstances
 9     existed to seize and detain B.A. lawfully by the use of perjury that would deprive B.A.
10     of his Fourth Amendment rights. Defendant Ramirez and Defendant Bueno followed
11     Defendant DCFS' standard operating procedure and seized B.A. deliberately,
12     intentionally, and with reckless or callous indifference to B.A. 's rights and safety,
13     thereby justifying the awarding of punitive damages only in an amount commensurate
14     with the nature of the Defendant's wrongful conduct and the amount of Defendant's
15     wealth.
16              150. As a direct and proximate result of Defendant Ramirez' and Defendant
17     Bueno's intentional, malicious, oppressive, deprivation/violation of Minor Plaintiffs
18     Fourth Amendment rights, Minor Plaintiff suffered, and will continue to suffer physical,
19     mental, and emotional injury, all to an extent and in an amount subject to proof at trial.
20     Minor Plaintiff has also incurred and will continue to incur, attorneys fees, costs and
21     expenses, including those authorized by 42 U.S.C. Section 1988, to an extent and in an
22     amount subject to proof at trial.
23              151. Plaintiffs specifically allege that Defendant County’s employees’ actions,
24     customs, and/or practices, as described herein, were within the control of Defendant
25     County and within the feasibility of Defendant County, to alter, adjust, and/or correct so
26     as to prevent some or all of the unlawful acts and injury complained of herein by
27     Plaintiffs.
28     ///

        SECOND AMENDED COMPLAINT                     -32-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 35 of 49 Page ID
                                      #:1508


 1                                  SECOND CLAIM FOR RELIEF
 2                          VIOLATION OF CIVIL RIGHTS 42 U.S.C. § 1983
 3                               MUNICIPAL LIABILITY (MONELL)
 4                (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES)
 5            152. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
 6     set forth herein.
 7            153. Defendants County and DCFS violated Plaintiffs’ constitutional rights, as
 8     alleged supra, by creating and maintaining the following unconstitutional customs and
 9     practices, inter alia:
10                   i.      Defendant County's and Defendant DCFS' standard operating
11                           procedure to use perjury to detain and traffic children into foster care
12                           in violation of their civil rights, Penal Code §§ 115, 118, and 8 US.C.
13                           §1621 for federal foster care funds under Title IV E of the Social
14                           Security Act, is so widespread a practice so permanent and well
15                           settled as to constitute a custom or usage with the force of law;
16                   ii.     Defendant County's and Defendant DCFS' maintaining a policy of
17                           detaining and/or removing well cared for children from parental
18                           custody based on falsified declarations and falsified SDM
19                           Assessments in violation of MPP 31-001, 31-135, and Penal Code
20                           section 118;
21                   iii.    Defendant County's and Defendant DCFS' maintaining a policy of
22                           removing and detaining well cared for children from their parents and
23                           not returning them beyond a reasonable period after the basis for
24                           detention is negated;
25                   iv.     Defendant County's and Defendant DCFS' failing to train, supervise
26                           and discipline its officers, agents, employees, and state actors,
27                           regarding providing and/or failing to provide the Constitutional
28                           protections guaranteed to individuals, including those under the

        SECOND AMENDED COMPLAINT                       -33-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 36 of 49 Page ID
                                      #:1509


 1                         Fourth and Fourteenth Amendments when performing actions related
 2                         to child abuse and dependency proceedings.
 3                  v.     According to the 1995 Legislative Digest, Defendant County and
 4                         Defendant DCFS social worker perjury has been a defining issue in
 5                         dependency court proceedings statewide for over twenty (20) years.
 6                         In 1995, the Legislature held statewide hearings leading to enactment
 7                         of Government Code Section 820.21 to curb the use of perjury and
 8                         false evidence by removing immunity from civil liability allowing
 9                         parents and children to hold social workers accountable. The
10                         Legislature documented numerous complaints of widespread use of
11                         perjury in dependency court proceedings by social workers. The
12                         Legislature also documented that the majority of the parents on
13                         advice of counsel, pled no contest to perjured child abuse allegations
14                         leaving the perjury unchecked and rubber-stamped by "unwitting"
15                         hearing officers. The Legislature further found hearing officers
16                         ordered well cared for children into foster care based on unchecked
17                         perjury without a trial.
18           154. Despite Defendant County's awareness of its practice of the use of perjury
19     since at least 1995 with the enactment of Gov 't Code section 820.21 and continuing
20     thereafter based on the millions of dollars paid to children and parents in civil
21     judgments, that it needed to address these issues and properly train its employees,
22     Defendant County and its employees continue to engage in the permanent, widespread,
23     and settled custom of perjured declarations, perjured petitions, perjured detention
24     reports, false jurisdiction/disposition reports, and false evidence, which led to the
25     deprivation of Plaintiffs' constitutional rights.
26           155. Defendant County and Defendant DCFS, owed duties to Plaintiffs at all
27     times to establish, implement and follow policies, procedures, customs, and/or practices
28     which confirm and provide for the protections guaranteed under the United States

        SECOND AMENDED COMPLAINT                      -34-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 37 of 49 Page ID
                                      #:1510


 1     Constitution, including the Fourth and Fourteenth Amendments; to use reasonable care
 2     to select, supervise, train, control, and review the activities of all of their agents, officers,
 3     employees and those acting under them, including with DCFS; and further, to refrain
 4     from acting with deliberate indifference to the Constitutional rights of Plaintiffs herein
 5     so as to not to cause them the injuries and damages alleged herein.
 6            156. Plaintiffs specifically allege that Defendant County’s policies, customs,
 7     and/or practices, as described herein, were within the control of Defendant County and
 8     within the feasibility of Defendant County, to alter, adjust, and/or correct so as to
 9     prevent some or all of the unlawful acts and injury complained of herein by Plaintiffs.
10                                   THIRD CLAIM FOR RELIEF
11                         VIOLATION OF CIVIL RIGHTS 42 U.S.C. § 1983
12                                  FOURTEENTH AMENDMENT
13                (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES,
14              MELISSA RAMIREZ, LYDIA BUENO, ALEXANDRA RONCES,
15               OFFICER PACHECO, OFFICER ESPINOZA, and DOES 1- 10)
16            157. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
17     set forth herein.
18            158. On 6-15-15, Defendant CSW Melissa Ramirez filed a false Request for
19     Removal Order. Defendant swore there was probable cause to believe that continuance
20     in the home of the parents is contrary to B.A.' s welfare, when there was no cause.
21            159. On 6-18-2015, Defendant CSW Melissa Ramirez and Defendant SCSW
22     Lydia Bueno, seized B.A. from Karla's custody based on the 6-3-2015 falsified police
23     report that drugs were found in Karla's bathroom and that Alfredo lived in the home.
24            160. It should have been apparent to Defendant CSW Melissa Ramirez and
25     Defendant SCSW Lydia Bueno that deliberate falsification of evidence in a child abuse
26     investigation violated Plaintiff's B.A.'s constitutional rights resulting in deprivation of
27     Plaintiffs Fourth Amendment rights against unreasonable seizure and B.A.'s, Karla's, and
28     Alfredo's Fourteenth Amendment rights not to be separated without due process of law

        SECOND AMENDED COMPLAINT                       -35-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 38 of 49 Page ID
                                      #:1511


 1     except in emergencies Mabe v. San Bernardino Cnty., Dep't of Pub. Soc. Servs., 237
 2     F.Ed 1101,1107 (9th Cir. 2001) (citing Stanley v. Illinois, 405 U.S. 645, 651, 93 S.
 3     T.1208).
 4             161. Defendants knew or should have known that Plaintiffs had familial
 5     relationships that their actions would impair.
 6             162. Defendants’ acts and/or omissions as alleged in throughout this entire
 7     complaint constituted interference with and/or deprivation of Plaintiffs’ familial
 8     relationships and/or association and were thus violations of Plaintiffs’ Fourteenth
 9     Amendment Rights to Due Process of Law.
10             163. Further, Defendant CSW Melissa Ramirez and Defendant SCSW Lydia
11     Bueno acted with knowledge that Plaintiffs would and did suffer immediate and serious
12     trauma from forced separation, physical, mental and emotional distress, and acted
13     deliberately, intentionally, and with reckless or callous indifference to Plaintiffs'
14     fundamental protected rights under the Fourteenth Amendment to the U. S. Constitution.
15     Defendants' conduct was intentional outrageous, oppressive, malicious and justifies the
16     awarding of punitive damages.
17             164. On 6-23-2015, Defendant CSW Melissa Ramirez and Defendant SCSW
18     Lydia Bueno filed a perjured detention report that "[t]he family is not an intact family as
19     it consists of mother Karla Garcia (26) and her son B.A. (sic) Aranda (12). Mother and
20     father are not together. Father Alfredo Aranda (40) has monitored visits with the child
21     B.A."
22             165. Defendant CSW Melissa Ramirez and Defendant SCSW Lydia Bueno
23     fabricated evidence in the detention report of drugs found in Karla's bathroom which
24     they knew was false.
25             166. It should have been apparent to Defendant CSW Melissa Ramirez and
26     Defendant SCSW Lydia Bueno that deliberate falsification of the detention report
27     violated Plaintiffs' Fourteenth Amendment rights. No reasonable social worker would
28     believe that circumstances existed to file a perjured detention report.

        SECOND AMENDED COMPLAINT                     -36-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 39 of 49 Page ID
                                      #:1512


 1              167. Defendant CSW Melissa Ramirez and Defendant SCSW Lydia Bueno acted
 2     with knowledge that Plaintiffs would and did suffer immediate and serious trauma from
 3     forced separation, physical, mental and emotional distress, and acted deliberately,
 4     intentionally, and with reckless or callous indifference to Plaintiffs' fundamental
 5     protected rights under the Fourteenth Amendment to the U. S. Constitution. Defendants'
 6     outrageous conduct justifies the awarding of punitive damages only in an amount
 7     commensurate with the nature of the Defendant's wrongful conduct and the amount of
 8     Defendant's wealth and exemplary damages in an amount to be determined at time of
 9     trial.
10              168. On 6-23-2015, Defendant CSW Ronces filed a perjured Welf & Inst Code
11     section 300 petition that directly and materially contradicted the detention report filed
12     the same day by Defendant CSW Melissa Ramirez and Defendant SCSW Lydia Bueno.
13     In the WIC 300 petition, Defendant Ronces swore Karla and Alfredo resided in the
14     home in violation of court orders and Karla thereby created substantial risk of serious
15     physical harm. The true facts are set forth in the detention report, "[t ]he family is not an
16     intact family as it consists of mother Karla Garcia (26) and her son B.A. (sic) Aranda
17     (12). Mother and father are not together. Father Alfredo Aranda (40) has monitored
18     visits with the child B.A."
19              169. It should have been apparent to Defendant CSW Ronces that deliberate
20     falsification of the WIC 300 petition violated Plaintiffs' Fourteenth Amendment rights.
21     No reasonable social worker would believe that circumstances existed to file a perjured
22     WIC 300 petition in dependency court.
23              170. Defendant CSW Ruben Jimenez and Defendant SCSW Rachel Simon filed
24     a' falsified Jurisdiction/Disposition report on 8-20-2015 to maintain custody of minor
25     Plaintiff B.A. for federal foster care funds.
26              171. It should have been apparent to Defendant CSW Ruben Jimenez and
27     Defendant SCSW Rachel Simon that deliberate falsification of the
28     Jurisdiction/Disposition report violated Plaintiffs' Fourteenth Amendment rights. No

        SECOND AMENDED COMPLAINT                       -37-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 40 of 49 Page ID
                                      #:1513


 1     reasonable social worker would believe that circumstances existed to file a falsified
 2     Jurisdiction/Disposition report in dependency court.
 3           172. Defendant Evita Salas and Defendant SCSW Antonia Lopez filed a false
 4     status report and a perjured detention report to maintain custody of minor Plaintiff B.C.
 5     for federal foster care funds on 8-19-2015.
 6           173. It should have been apparent to Defendant Evita Salas and Defendant
 7     SCSW Antonia Lopez that deliberate falsification of a status review report violated
 8     Plaintiffs' Fourteenth Amendment rights. No reasonable social worker would believe
 9     that circumstances existed to file a false status review report in dependency court.
10           174. On 10-14-2016. Defendant Evita Salas and Defendant SCSW Antonia
11     Lopez filed a perjured detention report removing B.A. from Josefina Rendon's custody.
12           175. It should have been apparent to Defendant Evita Salas and Defendant
13     SCSW Antonia Lopez that a perjured detention report violated Plaintiffs' Fourteenth
14     Amendment rights. No reasonable social worker would believe that circumstances
15     existed to file a perjured detention report in dependency court.
16           176. On 11-30-2016, Defendant CSW Gloria Mejia, Defendant SCSW Stephanie
17     Morales and Defendant Laura Luna filed a falsified jurisdiction /disposition report to
18     maintain custody of minor Plaintiff B.A. for federal foster care funds.
19           177. It should have been apparent to Defendant CSW Gloria Mejia, Defendant
20     SCSW Stephanie Morales, and Defendant Laura Luna that deliberate falsification of the
21     jurisdiction /disposition report violated Plaintiffs' Fourteenth Amendment rights driven
22     by Defendant County’s and Defendant DCFS's aforesaid long standing official policies
23     and practices. No reasonable social worker would believe that circumstances existed to
24     file a falsified jurisdiction /disposition report in dependency court.
25           178. Defendant CSW Gloria Mejia's, Defendant SCSW Stephanie Morales', and
26     Defendant Laura Luna's execution of Defendant County's and Defendant DCFS's
27     aforesaid official policies and practices caused deprived/violated of Plaintiffs'
28     fundamental rights to family privacy protected by the First and Fourteenth Amendments

        SECOND AMENDED COMPLAINT                     -38-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 41 of 49 Page ID
                                      #:1514


 1     to the U.S. Constitution.
 2           179. Additionally, as alleged with particularity herein, Defendants filed a
 3     perjured application for a protective custody warrant, falsified SDM Assessments,
 4     falsified petitions and detention reports, status review reports, falsified contact logs, and
 5     repeated forgery.
 6           180. It should have been apparent to a reasonable CSW that the use of perjury
 7     and deception in dependency proceedings in violation of MPP 31-001, 31-135, and
 8     Penal Code § 115, that led to B.A.'s two year forced separation, would have deprived
 9     Plaintiffs of due process rights to be free from deception dependency proceedings.
10           181. Moreover, procedurally, on every occasion upon which the reauthorization
11     and/or reapproval of the requirement that B.A. not be allowed to return home to his
12     parents, a separate and additional violation of due process occurred.
13           182. As a direct, legal and proximate result of Defendants’ aforementioned
14     intentional, malicious, and oppressive conduct, Plaintiffs have suffered and continue to
15     suffer great emotional pain and injury, as well as loss of comfort, society and support all
16     in an amount to be determined according to proof at trial.
17           183. Plaintiffs specifically allege that Defendants’ complained of acts and/or
18     omissions, were within each of their control, and within the feasibility of each of them,
19     to alter, adjust, and/or correct so as to prevent some or all of the unlawful acts and injury
20     complained of herein by Plaintiffs.
21                                 FOURTH CLAIM FOR RELIEF
22                                           NEGLIGENCE
23          (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES, RUBEN
24       JIMENEZ, MELISSA RAMIREZ, LYDIA BUENO, ALEXANDRA RONCES,
25     GLADYS ESCOBEDO, EVITA SALAS, ANTONIA LOPEZ, RACHEL SIMONS,
26        GLORIA MEJIA, STEPHANIE MORALES, ILANA LARA, LAURA LUNA,
27                              SANDRA JIMENEZ, and DOES 1-10)
28           184. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully

        SECOND AMENDED COMPLAINT                     -39-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 42 of 49 Page ID
                                      #:1515


 1     set forth herein.
 2             185. This claim is brought pursuant to California state law.
 3             186. Each of plaintiffs’ state law claims arise from the same nucleus of operative
 4     fact as the claims in this Complaint based upon federal law and all the claims are so
 5     closely related that this Court may properly exercise its Supplemental Jurisdiction over
 6     the state law claims.
 7             187. Defendants, and each of them, owed Plaintiff B.A. a duty of reasonable care
 8     to avoid exposing him to reasonably foreseeable risks of harm or injury by acting
 9     reasonably under the circumstances complained of in this Complaint.
10             188. Defendants, and each of them, breached their duty of reasonable care during
11     the incidents complained of in this Complaint, by failing to act reasonably under the
12     circumstances.
13             189. As a direct, legal and proximate result of the aforementioned conduct,
14     Plaintiff has suffered and continues to suffer great emotional pain and injury, as well as
15     loss of comfort, society and support all in an amount to be determined according to proof
16     at trial.
17             190. As to each state law claim herein, Plaintiffs specifically allege that
18     Defendants’ complained of acts and/or omissions, were within each of their control, and
19     within the feasibility of each of them, to alter, adjust, and/or correct so as to prevent
20     some or all of the unlawful acts and injury complained of herein by Plaintiffs.
21             191. As to each state law claim herein, Defendant County is liable to Plaintiffs
22     for the acts of its public employees, for conduct and/or omissions herein alleged,
23     pursuant to the doctrine of Respondeat Superior, codified at California Government
24     Code § 815.2.
25     ///
26     ///
27     ///
28

        SECOND AMENDED COMPLAINT                     -40-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 43 of 49 Page ID
                                      #:1516


 1                                  FIFTH CLAIM FOR RELIEF
 2         NEGLIGENCE PER SE: VIOLATION OF CALIFORNIA DEPARTMENT
 3            OF SOCIAL SERVICES MANUAL OF POLICY AND PROCEDURE
 4             DIVISION 31-001,31-135,31-320.3,31-330,31-401.5, & CALIFORNIA
 5                STRUCTURED DECISION MAKING 3.0 SAFETY AND RISK
 6                                         ASSESSMENTS
 7                (By Minor Plaintiff B.A. against COUNTY OF LOS ANGELES,
 8        RUBEN JIMENEZ, MELISSA RAMIREZ, LYDIA BUENO, ALEXANDRA
 9           RONCES, GLADYS ESCOBEDO, EVITA SALAS, ANTONIA LOPEZ,
10         RACHEL SIMONS, GLORIA MEJIA, STEPHANIE MORALES, LAURA
11                          LUNA, SANDRA JIMENEZ, and DOES 1-10)
12           192. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
13     set forth herein.
14           193. By its express provisions, California Department of Social Services (CDSS)
15     Manual of Policies and Procedures, (MPP) Division 31 CHILD WELFARE SERVICES
16     PROGRAM, CHAPTER 31-000 GENERAL REQUIREMENTS, imposes mandatory
17     statutory duties on Defendant County, Defendant CDS, and Defendant social workers, as
18     follows: GENERAL 31-001 provides in pertinent part: ".1 The requirements specified in
19     Sections 31-005 through 31-525 shall be met by the county in the administration of child
20     welfare services."
21           194. The CDSS Manual of Policies and Procedures (MPP) Division 31-135,
22     imposed mandatory statutory duties on Defendant County, Defendant CDS, and
23     Defendant social workers to "ensure" that "authority" to remove B.A. exists prior to
24     removal as follows: "When a social worker determines that the child cannot be safely
25     maintained in his/her own home, the social worker must ensure that authority to remove
26     a child exists prior to removal".
27           195. The clear Legislative intent of MPP Division 31-135 to "ensure that
28     authority" exists prior to removal is to prevent the unnecessary removal to protect the

        SECOND AMENDED COMPLAINT                    -41-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 44 of 49 Page ID
                                      #:1517


 1     fundamental liberty interests in maintaining the parent-child relationship and
 2     fundamental independent liberty interest to be part of a family unit.
 3           196. MPP Division 31-320.2 imposed mandatory statutory duties on Defendant
 4     County, Defendant DCFS, and Defendant social workers, to visit the child three times
 5     during the first 30 days in foster care to ensure safety and fundamental liberty interests.
 6           197. MPP Division 31-320.3 imposed mandatory statutory duties on Defendant
 7     County, Defendant DCFS, and Defendant social workers, to visit the child monthly in
 8     foster care to ensure safety and fundamental liberty interests.
 9           198. MPP Division 31-330 imposed mandatory statutory duties on Defendant
10     County, Defendant DCFS, and Defendant social workers, to have monthly contacts with
11     the care provider, to ensure the safety and fundamental liberty interests of foster children
12     are protected.
13           199. MPP Division 31-401.5 imposed mandatory statutory duties on Defendant
14     County, Defendant DCFS, and Defendant social workers, to place children in an
15     appropriate licensed or approved facility to ensure the safety and fundamental liberty
16     interests of foster children are protected.
17           200. MPP Division 31-410. 52 imposed mandatory statutory duties on Defendant
18     County, Defendant DCFS, and Defendant social workers, to temporarily place children
19     in an appropriate licensed or approved facility to ensure the safety and fundamental
20     liberty interests of foster children are protected.
21           201. The CDSS Structured Decision Making System (SDM), Policy and
22     Procedures Manual SDM 3.0 October 2015, imposed mandatory duties on Defendant
23     social workers to complete the SDM Safety and Risk Assessments on each referral and
24     in that process, only mark conduct as a risk if the information reaches the definition for
25     an item set forth in the SDM Definitions as follows: "Step II APPROPRIATENESS OF
26     A CHILD ABUSEINEGLECT REPORT FOR RESPONSE. A. Screening Criteria,
27     "Based on the caller's concerns, mark all criteria that apply. Do not mark items if the
28     caller's information does not reach the definition for an item." (emphasis added, Policy

        SECOND AMENDED COMPLAINT                      -42-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 45 of 49 Page ID
                                      #:1518


 1     and Procedures Manual SDM 3.0, p. 30).
 2           202. In this case, the information concerning "domestic violence" and "substance
 3     abuse" did not meet the definition of a safety threat/risk as defined in the SDM Hotline
 4     Definitions, SDM Safety Assessment Definitions, or SDM Risk Assessments. That said,
 5     Defendants falsified the SDM Safety and Risk Assessments to manufacture a risk as
 6     "authority" to remove B.A. in blatant violation of mandatory statutory duties imposed by
 7     MPP 31-001 and 31-135.
 8           203. Minor Plaintiff B.A. is within the class to be protected from seizure without
 9     "authority" in violation of MPP 31-001, 31-135 and suffered the kind of injury MPP 31-
10     001, 31- 135, were enacted to prevent: removal from parental custody from 6-29-2015 to
11     10-9-2017 without "authority" under Section 31-135 as defined in the statutory SDM
12     Definitions.
13           204. DCFS placed Minor Plaintiff B.A. in an unlicensed facility from 6-29-
14     2015,to 10-1-2015 unsupervised, in violation of mandatory duties imposed by MPP
15     Division 31-320.2, MPP Division 31-320.3, MPP Division 31-330, MPP Division 31-
16     401.5, MPP Division 31-410.52.
17           205. Minor Plaintiff B.A. is within the class to be protected from illegal
18     placement in (an unlicensed facility in violation of 31-41 0.5 and 31-410.52 and suffered
19     the kind of injuries 31- 410.5 and 31-410.52 were enacted to prevent: placement with an
20     unlicensed caregiver.
21           206. Minor Plaintiff B.A. is within the class to be protected from lack of visits
22     and supervision the first month and monthly visits thereafter, and suffered the kind of
23     injuries MPP Division 31-320.2, MPP Division 31-320.3, MPP Division 31-330, were
24     enacted to prevent: placement with an unlicensed caregiver.
25           207. As a direct and proximate result of Defendants' violation of mandatory
26     duties imposed by MPP 31-001 and 3-135, MPP Division 31-320.2, MPP Division 31-
27     320.3, MPP Division 31-330, 31-410.5 and 31-410.52, Minor Plaintiff, B.A. suffered
28     forced separation for two years, and will continue to suffer physical!, mental, and

        SECOND AMENDED COMPLAINT                    -43-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 46 of 49 Page ID
                                      #:1519


 1     emotional injury, all to an extent and in an amount subject to proof at trial. Defendant
 2     County and its entity DCFS are vicariously responsible under Government Code Section
 3     815.21 and other applicable statutory and case law.
 4                                   SIXTH CLAIM FOR RELIEF
 5                              VIOLATION OF MANDATORY DUTY
 6       (By ALFREDO ARANDA and Minor Plaintiff B.A. against COUNTY OF LOS
 7      ANGELES, DCFS, RUBEN JIMENEZ, MELISSA RAMIREZ, LYDIA BUENO,
 8       ALEXANDRA RONCES, GLADYS ESCOBEDO, EVITA SALAS, ANTONIA
 9         LOPEZ, RACHEL SIMONS, GLORIA MEJIA, STEPHANIE MORALES,
10                     LAURA LUNA, SANDRA JIMENEZ, and DOES 1-10)
11           208. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
12     set forth herein.
13           209. As detailed above, SDM 3.07, MPP 31-001, 31-135, 31-320.3, 31-330, 31-
14     401.5, CDFS Policy 0070-502.10 and 300-303.15, WIC §§ 16000(a) and 202, Health &
15     Safety Code § 1508, and Penal Code §§ 115 and 118 are enactments. Enactments form
16     the basis of a mandatory duty under California Government Code § 8l5.6.
17           210. These statutes apply to all members of the general public, including
18     plaintiffs, and were all designed to prevent the kind of injuries alleged herein.
19           211. Defendants did not exercise reasonable diligence in discharging their duty
20     to refrain from violating the statutory rights of plaintiffs.
21           212. As a direct and proximate cause of the aforementioned acts of defendants,
22     plaintiffs were damaged in amounts to be determined at trial.
23                                 SEVENTH CLAIM FOR RELIEF
24                                              BANE ACT
25                         (By PLAINTIFF B.A. against OFFICER PACHECO,
26                              OFFICER ESPINOZA, and DOES 1-10)
27           213. Plaintiffs repeat, re-allege and incorporate all paragraphs, as though fully
28     set forth herein.

        SECOND AMENDED COMPLAINT                      -44-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 47 of 49 Page ID
                                      #:1520


 1             214. This claim is brought pursuant to California state law.
 2             215. All defendants, and each of them, by doing and/or causing the acts
 3     complained of in this entire Complaint, violated Plaintiff’s civil rights per California
 4     Civil Code Sections 52.1 and 52(b) by doing the acts described herein above. Each act
 5     and/or violation of rights done by each Defendant to Plaintiff B.A. was done by way of
 6     threats, intimidation and/or coercion beyond that inherent in each act and/or violation of
 7     rights itself because, inter alia, each act was additionally a violation of personal rights
 8     under Cal. Civ. Code §43. There were also multiple coercive acts.
 9             216. Entity and/or agency defendants are liable to plaintiff for the acts of their
10     public employees, the individual defendants herein, for conduct and/or omissions herein
11     alleged, pursuant to the doctrine of Respondeat Superior, codified at California
12     Government Code § 815.2.
13             217. Defendants, and each of them, for the respective acts and violations pleaded
14     herein above, are liable to each Plaintiff for damages, and penalties and attorneys’ fees
15     as provided in California Civil Code §52(b), including but not limited to an amount no
16     less than $25,000 to Plaintiff, per each Defendant, per each violation of right, in addition
17     to all other remedies supported by or provided for by law.
18             218. Defendants, and each of them, for the respective acts and violations pleaded
19     herein above, are liable to Plaintiff for attorneys’ fees as provided in California Civil
20     Code § 52(b)(3).
21             219. Defendants, and each of them, for the respective acts and violations pleaded
22     herein above, are liable to Plaintiff for damages, penalties and attorneys’ fees as
23     provided in California Civil Code § 52.1(b).
24             220. All allegations made throughout this entire complaint, from paragraph 34
25     through 220, inclusive, are made upon information and belief of plaintiffs, and each of
26     them.
27                                               PRAYER
28             1.    WHEREFORE, Plaintiffs, and each of them, pray for the following relief

        SECOND AMENDED COMPLAINT                      -45-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 48 of 49 Page ID
                                      #:1521


 1     from Defendants, and each of them, for each of the above causes of action:
 2           (i)     For compensatory damages, including general and special damages, as well
 3                   as incidental damages, according to proof;
 4           (ii)    For punitive damages pursuant to 42 U.S.C. §§1983, 1988 and any other
 5                   applicable laws or statutes, in an amount sufficient to deter and make an
 6                   example of each non-governmental entity Defendant;
 7           (iii)   For statutory damages and/or civil penalties, according to proof,
 8           (iv)    For prejudgment interest according to proof;
 9           (v)     For reasonable attorney fees pursuant to 42 U.S.C. §§ 1983, 1988; and any
10                   other applicable federal law provisions;
11           (vi)    For reasonable attorneys’ fees pursuant to California Civil Code §§ 52.1,
12                   52(b)(3), CCP §1021.5and any other applicable state law provisions;
13           (vii) For costs of suit; and
14           (viii) For such further relief which is just and proper.
15
16     Dated: October 29, 2019                 Respectfully Submitted,
17                                             ORANGE LAW OFFICES, P.C.
18                                             LAW OFFICE OF RACHEL STEINBACK
19                                             HADSELL STORMER RENICK & DAI LLP
20
                                               By:    /s/ Brian Olney
21                                                   Brian Olney
                                               Attorneys for Plaintiffs
22
23
24
25
26
27
28

        SECOND AMENDED COMPLAINT                     -46-
     Case 2:19-cv-01770-RGK-RAO Document 108 Filed 11/06/19 Page 49 of 49 Page ID
                                      #:1522


 1                                         JURY DEMAND
 2           Plaintiffs hereby demand a trial by jury in this action.
 3
 4     Dated: October 29, 2019                Respectfully Submitted,
 5                                            ORANGE LAW OFFICES, P.C.
 6                                            LAW OFFICE OF RACHEL STEINBACK
 7                                            HADSELL STORMER RENICK & DAI LLP
 8
                                              By:    /s/ Brian Olney
 9                                                  Brian Olney
                                              Attorneys for Plaintiffs
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        SECOND AMENDED COMPLAINT                    -47-
